Citation Nr: 0017644	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  95-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans nonservice-connected disability 
pension benefits, in a remaining amount of $3,431.66.

2.  Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans nonservice-connected disability 
pension benefits, in the amount of $5,408.00, including 
whether the request for waiver was timely.

(The issues of whether new and material evidence has been 
presented to reopen a claim for service connection for a skin 
disorder, and whether new and material evidence has been 
presented to reopen a claim for service connection for an 
acquired psychiatric disorder, are addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
November 1974, including a period of active service in 
December 1976, followed by a period of service in the Naval 
Reserve.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 1998 and December 1998 
determinations by the Committee on Waivers and Compromises 
(Committee) of Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The file was 
transferred to Muskogee, Oklahoma in October 1999, pursuant 
to a request by the veteran.

The issue of entitlement to a waiver of recovery of an 
overpayment of Department of Veterans nonservice-connected 
disability pension benefits, in the amount of $5,408.00, 
including whether the veteran filed a timely request for a 
waiver of the recovery of the overpayment, is addressed in 
the REMAND following the ORDER in this decision.



FINDINGS OF FACT

1.  In a March 1993 VA letter, the veteran was notified that 
he was awarded disability pension benefits, effective from 
September 1992; that letter informed the veteran that the 
rate of his pension award was directly related to his 
family's income and that he must notify the RO if that income 
changes; attached to that notification letter was a 
Disability Pension Award Attachment, VA Form 21-8768, which 
sets forth factors affecting the right to payment.

2.  On numerous occasions following the initial pension 
award, the veteran was sent VA letters similar to the March 
1993 letter, notifying him of his duty to report all family 
income, and all changes in family income; each letter 
contained a copy of VA Form 21-8768.

3.  In a March 1995 Improved Pension Eligibility Report, the 
veteran failed to report his wife's (D's) income. 

4.  In May 1997, the RO notified the veteran that his pension 
benefits were being reduced effective October 1, 1994, based 
on information that he and his former wife had separated in 
January 1994.  

5.  In May 1997, the veteran was notified by the Debt 
Management Center that he owed the Department of Veterans 
Affairs $12,106.67.

6.  In July 1997, a retroactive award was processed for 
$3,431.66; the RO sent the veteran that check, rather than 
applying it towards his debt.

7.  In a January 1998 reconsideration decision, the Committee 
granted the veteran a partial waiver of $6,659.68, and denied 
waiver of recovery of the remaining portion of $3,431.66.

8.  The veteran knew or reasonably should have known that he 
should have promptly reported his wife's wages.

9.  The veteran made good faith efforts to keep the RO 
informed as to his dependents.  

10.  Failure to recover the debt in this appeal would result 
in unfair gain to the veteran.

11.  Collection of the indebtedness at issue in this case 
would subject the veteran to undue economic hardship.


CONCLUSION OF LAW

The veteran was free from fraud, misrepresentation, and bad 
faith in the creation of the overpayment, and recovery of the 
overpayment of VA disability pension  benefits in the amount 
of $3,431.66 would be against the principles of equity and 
good conscience.  Thus, recovery of the overpayment is 
waived.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the denial of the veteran's claim for 
waiver of recovery of an overpayment of VA disability pension 
benefits, in the remaining amount of $3,431.66.  Essentially, 
it appears that the overpayment resulted because of some 
confusion over the veteran's dependency status, as well as 
the veteran's failure to report some of his spouse's income. 

Initially, the Board notes that the veteran does not dispute 
the validity of the debt at issue in this case, but merely 
requests a waiver of the debt.  In the absence of a challenge 
to the validity of the debt, or in the absence of prima facie 
evidence that the debt was improperly created, the validity 
of the debt need not be examined further.  See Shaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).

The law provides that there shall be no recovery of payments 
or overpayments of any benefits under any of the laws 
administered by the Secretary of the VA, whenever it is 
determined that recovery of benefits would be against equity 
and good conscience, if application for relief is made within 
180 days of notification.  38 U.S.C.A. § 5302(a).  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  Id.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  Id.  In making this determination, consideration 
will be given to the following elements:  fault of the 
debtor; balancing of fault; undue hardship; defeat the 
purpose; unjust enrichment; changing position to one's 
detriment.  Id.  If there is any indication of fraud or 
misrepresentation, such as bad faith or lack of good faith, 
waiver of a debt is precluded.  38 C.F.R. § 1.965(b).  

Initially, the Board notes that the Committee originally 
denied the veteran's request for waiver in an October 1997 
decision.  However, in December 1997 the Committee 
reconsidered that decision, and decided to grant the 
veteran's request for waiver in full.  In January 1998, the 
Committee again reconsidered the veteran's request for 
waiver, and concluded that the original debt of $12,106.67, 
should be waived in part ($6,659.68 waived), but that the 
remaining amount of $3,431.66 should not be waived.  

The Committee did not find that the evidence in this case 
established fraud, misrepresentation, or bad faith in the 
creation of the debt.  The Board is also satisfied that none 
of the circumstances in this case rise to a level of fraud, 
misrepresentation, or bad faith, such that there is a legal 
bar to the issue of waiver of recovery of the debt.  See 
38 U.S.C.A. § 5302(a); Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Thus, the sole question before the Board is whether 
collection of the remaining indebtedness at issue in this 
appeal, in the amount of $3,431.66, would violate the 
principles of equity and good conscience.  See 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a). 

In determining whether recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a), there are various elements to 
consider.  The first element pertains to the fault of the 
debtor and requires an analysis as to whether the actions of 
the veteran contributed to causing the debt. 38 C.F.R. 
§ 1.965(a)(3).  Before addressing that element, the Board 
notes that the facts and history surrounding this debt are 
quite complicated.  It is even difficult at times to fully 
appreciate the sequence of events.  Nevertheless, in order to 
place this debt in the proper context, the Board finds it 
necessary to summarize some of the history of this case.

The record reveals that when the veteran was initially 
notified of his award of VA disability pension benefits, by 
VA letter dated in March 1993, he was provided the following 
notice:  "Your rate of VA pension is directly related to 
your/your family's income.  Adjustment must be made whenever 
your/your family's income changes.  Therefore, you must 
notify us immediately if you/your family receive(s) any 
income from a source other than that shown [by that 
letter]."  Moreover, the March 1993 letter directed the 
veteran to read an enclosed VA Form 21-8768, which contained 
important information about the right to receive pension 
benefits.  

VA Form 21-8768 is entitled "Disability Pension Award 
Attachment," and sets forth factors affecting the right to 
payment.  Included on that form is a paragraph entitled 
"INCOME LIMITS AND RATES OF PENSION," which indicates that 
the "rate of pension paid to a veteran depends upon the 
amount of family income and the number of dependents."  The 
form also includes a paragraph entitled "PROMPT NOTICE," 
which instructs the veteran to notify the VA immediately "if 
there is any change in income or net worth for you or your 
dependents or any change in your marital status or the status 
of your dependents."  The Board also notes that on numerous 
occasions following the March 1993 VA award letter, the 
veteran was furnished additional copies of VA Form 21-8768, 
along with VA letters which also informed the veteran of his 
duty to report changes in his family's income or dependents.  

Information in the veteran's claims file reflects that he was 
diligent in accurately reporting his dependency status to the 
RO.  In that regard, in the veteran's first Improved Pension 
Eligibility Verification Report, received at the RO in 
October 1993, he indicated that he was married but not living 
with his spouse, and that he had three children who were not 
in his custody.  Nevertheless, by VA letter dated in June 
1994, the veteran was notified that his pension benefits were 
being amended, based on Social Security income from two of 
his dependent children.  In October 1994, the veteran 
submitted a statement in which he clarified that his children 
were not in his custody.  In an October 1994 Declaration of 
Status of Dependents, the veteran indicated that he had 
divorced his former spouse in February 1993, and had 
remarried D in September 1994.  

In December 1994, the veteran submitted another statement in 
which he clarified the status of his dependents.  By VA 
letter dated in December 1994, the veteran was notified that 
his pension benefits were being amended again; the RO 
appeared to be considering only the veteran's income at that 
time.  In March 1995, the veteran submitted another Improved 
Pension Eligibility Verification Report.  He indicated that 
his spouse's (D's) income was zero.  By VA letter dated in 
April 1995, the veteran was notified that his pension 
benefits would reflect his income, zero income from his 
spouse, and some Social Security income from two dependent 
children.  By VA letter dated in January 1996, it appears 
that effective February 1996, the RO began considering the 
veteran's spouse's Social Security income.

In May 1997, the RO sent the veteran a letter requesting 
clarification of his spouse's status.  The veteran was 
further informed that as D had been his dependent since 
October 1994, her income was to be automatically included as 
his income, for purposes of calculating his pension benefits.  

By VA letter dated in May 1997, the RO proposed to reduce the 
veteran's pension benefits, by removing his former wife and 
dependent children from his award, effective October 1, 1994, 
as statements from the veteran and his former spouse 
indicated that they had been separated in January 1994.  In 
May 1997, the veteran was sent a notice from the Debt 
Management Center indicating that he owed the VA $12,106.67.  
In September 1997, the RO added the veteran's wife and 
children back to his pension award; presumably, the RO was 
referring to the veteran's current spouse.

According to the Committee's January 1998 reconsideration 
decision, the RO's actions in May 1997, to remove the 
veteran's dependents, led to the original debt in the amount 
of $12,106.67, which was subsequently reduced by later awards 
that were applied to reduce the veteran's debt.  The details 
as to the precise amounts are set forth, in part, in the 
Committee's decisions, with attached notes, and are quite 
complicated.  However, as the Committee waived a substantial 
portion of the $12,106.67 debt, the Board finds that there is 
no need to set forth those details at this time.
 
As noted earlier in this decision, the Committee indicated 
that in July 1997, a retroactive award was processed in the 
amount of $3,431.66.  According to the Committee, that check 
should have been kept by the RO and applied towards the 
veteran's original debt of $12,106.67, to reduce the debt.  
However, it was sent to the veteran.  Thus, the Committee 
maintains that the veteran was unjustly enriched.

In brief, it appears that the original debt in the amount of 
$12,106.67 arose from two circumstances.  First, it appears 
that there was some confusion over who should be counted as 
the veteran's dependents, for purposes of calculating his 
pension benefits.  In that regard, it appears that the RO may 
have included the veteran's former spouse and children not in 
his custody, as his dependents.  Second, it appears that the 
veteran failed to fully report his spouse's (D's) income, 
which also affected the amount of his pension benefits.  

In reviewing the fault of the veteran, the debtor, the Board 
finds that the veteran was clearly at fault in failing to 
report his spouse's Social Security income.  See 38 C.F.R. 
§ 1.965(a)(3).  The veteran was repeatedly informed of his 
duty to report such income, and he should have promptly done 
so.  However, while the veteran was at fault in that aspect, 
the Board does not find the veteran at fault for the 
confusion over his dependency status.  As outlined earlier, 
the veteran consistently contacted the RO regarding his 
dependency status, and the Board finds no fault on the 
veteran's part in that regard.  
The second element for consideration pertains to fault on the 
part of the VA.  38 C.F.R. § 1.965(a)(2).  As noted earlier, 
upon the initial award of disability pension benefits, the VA 
provided the veteran with a detailed explanation of the 
factors affecting the right to receive VA disability pension 
benefits.  The VA reiterated this explanation on many 
occasions; however, the veteran failed to report the wage 
income earned by his wife, beginning in March 1997.  In 
short, the Board finds that the VA was not at fault in 
causing the portion of the debt regarding the veteran's 
failure to report his wife's income.  However, in regard to 
the veteran's proper dependency status, the Board finds that 
the VA contributed to some confusion in that regard, as there 
were numerous amendments made to the veteran's pension award 
based on dependency status, despite many statements from the 
veteran regarding his marital status, and dependency status.  

Other elements for consideration address whether repayment of 
the debt would nullify the objective for which the benefits 
were intended, see 38 C.F.R. § 1.965(a)(4), and whether 
failure to make restitution would result in unfair gain to 
the debtor, see 38 C.F.R. § 1.965(a)(5).  In this regard, the 
Board notes that the purpose of non-service connected pension 
benefits is to assist persons who are unable to secure and 
follow a substantially gainful occupation due to disability.  
In light of the purpose underlying pension benefits, the 
Board finds that repayment of the debt at issue in this case 
would not conflict with the objective underlying the 
benefits, as the veteran's basic necessities were provided 
for during the period in which the overpayment arose.  See 
38 C.F.R. § 1.965(a)(4).  Thus, repayment of the debt would 
not nullify the purpose for which the pension benefits were 
intended, since the veteran was not deprived of basic 
necessities.  See 38 C.F.R. § 1.965(a)(4).  Further, the 
veteran's failure to repay this remaining debt will result in 
an unfair gain to him, as he was paid benefits that he was 
apparently not entitled to.  See 38 C.F.R. § 1.965(a)(5).

As to the element of undue financial hardship, the 
regulations provide that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor of basic necessities.  38 C.F.R. § 1.963(a)(3).  As 
noted earlier, the effect on the veteran's financial 
situation is but one factor for consideration and is not 
dispositive of the issue in and of itself.  In August 1997, 
the veteran submitted a Financial Status Report that 
reflected his and his wife's total monthly income in the 
amount of $1,513.00, which was less than his total reported 
monthly expenses of $1,705.90.  The Board notes that the 
veteran's total income was $770.00, which included Social 
Security benefits in the amount of $399.80, and his VA 
pension in the amount of $414.00.  His wife's total income 
was $743.00.  Included among the veteran's monthly expenses 
was approximately $450.00 in installment contracts.  

Although the Board does not have the benefit of a more recent 
Financial Status Report from the veteran, in a March 1999 VA 
Field Examination report it was noted that the veteran's 
spouse was unemployed.  At the end of the report, the field 
examiner further noted that the veteran would not tell the 
examiner what his total living expenses were, but the veteran 
did indicate they were more than his income.  
More recently, in September 1999, the veteran indicated that 
he and his wife were divorced.  As such, the veteran's 
pension benefits were amended to $318.00 monthly.  

The Board has reviewed the veteran's reported monthly 
finances, and concludes that the veteran has demonstrated 
hardship, in light of the fact that he no longer has the 
benefit of his spouse's income to supplement his VA pension 
income and Social Security Income, and also in light of the 
fact that even prior to the veteran's divorce, his reported 
expenses exceeded his income.  38 C.F.R. § 1.963(a)(3). 

In summary, a review of some of the elements pertaining to 
the principles of equity and good conscience, as set forth by 
38 C.F.R. § 1.965(a), convinces the Board that although the 
veteran was at fault in failing to report his spouse's income 
in 1995, greater weight in this case should be accorded to 
the fact that repayment of the debt would cause the veteran 
undue hardship.  Additionally, as outlined earlier in this 
decision, the Board finds that actions by the VA contributed 
to causing the debt, in that there appeared to be repeated 
confusion over the veteran's proper dependency status.  When 
all of the relevant elements as set forth above are 
considered, the Board is persuaded that the Government should 
forego its right to collection of the remainder of the 
indebtedness in the instant appeal, in the amount of 
$3,431.66.  Accordingly, the Board finds that waiver of 
recovery of the overpayment in the amount of $3,431.66, is 
warranted.
ORDER

The veteran's claim for entitlement to a waiver of the 
recovery of an overpayment of disability pension benefits in 
the amount of $3,431.66, is granted. 


REMAND

This appeal involves the veteran's request for waiver of 
recovery of a debt that was created as a result of an 
overpayment of VA nonservice-connected pension benefits in 
the amount of $5,408.00.  The Committee denied the waiver 
request as untimely, and the present appeal ensued. 

Review of the claims file shows that copies of certain VA 
communications referred to in connection with notification of 
the debt are not of record.  Specifically, according to the 
December 1998 Committee decision, the veteran was advised of 
the overpayment on February 17, 1998.  The Board has 
thoroughly reviewed the veteran's claims file, but a copy of 
that notification does not appear in the file.  The file 
contains an RO letter dated February 12, 1998, in which the 
RO notified the veteran of an overpayment, and stated that 
they would notify him shortly with the exact amount of the 
overpayment, and information regarding repayment.  However, 
the notice regarding the precise amount of the overpayment, 
is simply not in the file.  

A recent bulletin issued by VA's Office of Financial Policy, 
dated May 14, 1999, sets forth certain actions to be 
accomplished with regard to any waiver decision involving a 
debt under the jurisdiction of VA's Debt Management Center 
(DMC) where timeliness of the waiver request is at issue.  
According to that bulletin, the DMC will associate certain 
pieces of information in the appellant's waiver file, 
including a written declaration as to the date of notice; a 
computer print-out screen indicating the notice dispatch; a 
copy of the VA form letter sent to the debtor; and a copy of 
the debtor's response.  OF BULLETIN 99.GC1.04.

In light of the foregoing, and in order to ensure that due 
process requirements are fully satisfied, this case is hereby 
REMANDED for the following actions:

1.  The Committee should contact VA's 
Debt Management Center and ensure that 
the development outlined in the May 14, 
1999, OF BULLETIN 99.GC1.04 is 
accomplished and that the claims file is 
properly documented.  Specifically, the 
DMC is requested to "provide 
verification of the date on which the 
initial notice of indebtedness and the 
right to request a waiver were dispatched 
by the DMC to the [veteran]."  The DMC 
is requested to (1) "provide 
verification in the form of a signed, 
written certification from DMC management 
identifying the date of dispatch of the 
notice."  (2) "The DMC will also 
provide a printout of the screen from the 
Centralized Accounts Receivable Online 
System (CAROLS) that indicates the date 
of dispatch of the DMC's initial notice 
to the debtor."  Finally, the DMC is 
requested to (3) provide a statement that 
explains the details of the CAROLS 
screen, and (4) a copy of the type of 
form letter sent to the veteran.  The 
foregoing information is to be associated 
in the veteran's claims file, as mandated 
by OF BULLETIN 99.GC1.04.  If any of the 
requested information is unavailable, the 
file should be clearly documented to that 
effect, along with an explanation as to 
why the information is not available.  

2.  After completion of all of the 
foregoing, the Committee should then 
review the expanded record.  The RO 
should determine whether the veteran's 
request for a waiver of recovery of an 
overpayment of pension benefits in the 
amount of $5,408.00 was timely.  If so, 
after undertaking any necessary 
development regarding the veteran's 
financial status, the Committee should 
determine whether the debt should be 
waived. 

3.  Unless the debt request is found to 
be timely and recovery of the debt 
waived, the veteran should be furnished 
with an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The purpose of this remand is to ensure due process of law.  
The veteran is free to submit additional evidence and 
argument in connection with his appeal.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



